UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 19, 2016 Investar Holding Corporation (Exact name of registrant as specified in its charter) Louisiana 001-36522 27-1560715 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 7244 Perkins Road Baton Rouge, Louisiana 70808 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (225)227-2222 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events On October 19, 2016, Investar Holding Corporation issued a press release announcing that its Board of Directors had authorized an additional 250,000 shares of the Company’s common stock for repurchase by the Company under its share repurchase program. A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits ExhibitNumber Description of Exhibit Press release of Investar Holding Corporation dated October 19, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INVESTAR HOLDING CORPORATION Date: October 19, 2016 By: /s/ John J. D’Angelo John J. D’Angelo President and Chief Executive Officer
